
	
		II
		112th CONGRESS
		2d Session
		S. 3684
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2012
			Mr. Warner introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for advanced illness care coordination services for Medicare
		  beneficiaries, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Senior Navigation and Planning
			 Act of 2012.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Medicare and Medicaid coverage of advanced illness care
				coordination services.
					Sec. 4. Increasing awareness of the importance of advance care
				planning.
					Sec. 5. Inclusion of advance care planning materials in the
				Medicare & You handbook.
					Sec. 6. Senior Navigation Advisory Board.
					Sec. 7. Improvement of policies related to the use and
				portability of advanced directives.
					Sec. 8. Additional requirements for facilities.
					Sec. 9. Incentives for accreditation and certification in
				hospice and palliative care.
					Sec. 10. Discharge checklist pilot program.
					Sec. 11. Web-based materials and grants.
					Sec. 12. HHS study and report on the storage of advanced
				directives.
					Sec. 13. GAO study and report on the provisions of, and
				amendments made by, this Act.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Whereas the
			 population of the United States is estimated to age rapidly, with the number of
			 people over the age of 65 set to double to more than 72,000,000, or 1 in 5
			 Americans, over the next two decades.
			(2)Whereas Americans
			 today are living longer and healthier lives than ever before in the history of
			 the United States yet are also facing increased incidence of multiple chronic
			 conditions as aging progresses. Advanced illness occurs when one or more
			 conditions become serious enough that general health and functioning decline
			 and quality of life increasingly becomes the primary focus of care.
			(3)Whereas older
			 Americans with advanced illness face an increasingly complicated and fragmented
			 system of care delivery and are at greater risk for repeat hospitalizations,
			 adverse drug reactions, and conflicting medical advice that may be overwhelming
			 to individuals and families.
			(4)Whereas the
			 progression of advanced illness over time leads to more intense needs that
			 require greater time and assistance from that individual's caregiver, be it a
			 family member or a direct care worker and significantly increased medical
			 needs, including the need to see multiple specialists across the health care
			 system, which often results in uncoordinated care, making individuals more
			 prone to adverse health outcomes, increased frustration, and decreased
			 satisfaction.
			(5)Whereas advanced
			 illness imposes financial and emotional burdens on families, friends, and
			 co-workers, in addition to leading to billions per year in lost productivity
			 due to caregivers having to take time off of work to care for frail and elderly
			 loved ones.
			(6)Whereas numerous
			 private sector leaders, including hospitals, health systems, home health
			 agencies, hospice programs, long-term care providers, employers, and other
			 entities, have put in place innovative solutions to providing more
			 comprehensive and coordinated care for Americans living with advanced
			 illness.
			(7)Whereas hospice
			 programs, as one of the longest standing Medicare care coordination benefits
			 that entails administering a comprehensive set of services via an
			 interdisciplinary team working to provide person-centered care to the frailest
			 and most vulnerable individuals in our communities, can help serve as a model
			 for advanced illness care delivery.
			(8)Whereas the
			 Government of the United States, as the Nation’s largest purchaser of health
			 care services, must learn from these innovators and encourage health care
			 providers to furnish more supportive and comprehensive advanced illness care
			 coordination services to improve individual's experiences and ensure a more
			 sustainable system of care delivery for generations of Americans to
			 come.
			3.Medicare and
			 Medicaid coverage of advanced illness care coordination services
			(a)Medicare
			 coverage of advanced illness care coordination services
				(1)CoverageSection
			 1812(a)(5) of the Social Security Act (42 U.S.C. 1395d(a)(5)) is amended to
			 read as follows:
					
						(5)for individuals
				with advanced illness (as determined under section 1861(iii)(2)) who have not
				made an election under subsection (d)(1) to receive hospice care under this
				part, advanced illness care coordination services (as defined in section
				1861(iii)(1)).
						.
				(2)DefinitionSection
			 1861 of the Social Security Act (42 U.S.C. 1395x) is amended by adding at the
			 end the following new subsection:
					
						(iii)Advanced illness care coordination
		  services(1)The term advanced
				illness care coordination services means the following services
				furnished to an individual with advanced illness by an applicable
				provider:
								(A)Palliative care consultation
				services.
								(B)Person and family centered care
				planning services, including information on advance care planning.
								(C)Medication management.
								(D)Individual and family counseling
				services, including assistance with the identification of care options and the
				goals of care.
								(E)Culturally and educationally
				appropriate family caregiver training and support services, including respite
				services.
								(F)Such other services the Secretary may
				specify.
								(2)(A)An individual is
				considered to have advanced illness if the individual has a
				medical prognosis that the individual's life expectancy is 18 months or less or
				meets other criteria specified by the Secretary in accordance with subparagraph
				(B).
								(B)In specifying criteria under
				subparagraph (A), the Secretary shall consider—
									(i)the severity of illness, including the
				diagnosis, stage, comorbidities, functional status, hospitalization, and other
				objective factors determined appropriate by the Secretary;
									(ii)the acuity of illness, as measured by
				the progression of illness and disability over the immediately preceding 30-
				and 90-day periods; and
									(iii)treatment response, such as, in the
				case of cancer, resistance to chemotherapy.
									(3)For purposes of this subsection, the
				term applicable provider means—
								(A)a hospice program (as defined in
				subsection (dd)(2)); or
								(B)other provider of services or supplier
				specified by the Secretary.
								(4)In the case of an applicable provider
				that is furnishing advanced illness care coordination services to an individual
				who becomes eligible for hospice care under this title, the applicable provider
				shall notify the individual of such
				eligibility.
							.
				(3)Payment based
			 on the physician fee scheduleSection 1814(i)(4) of the Social
			 Security Act (42 U.S.C. 1395f(i)(4)) is amended to read as follows:
					
						(4)The amount paid to an applicable
				provider with respect to advanced illness care coordination services (as
				defined in section 1861(iii)) for which payment may be made under this part
				shall be—
							(A)with respect to such services
				furnished by a physician, an amount equal to the amount that would be paid for
				an equivalent physician's service under the fee schedule established under
				section 1848(b);
							(B)with respect to such services, other
				than respite services, furnished by a non-physician practitioner, an amount
				equal to the amount that would be paid for an equivalent service under section
				1833(a)(1)(O); and
							(C)with respect to respite services,
				payment shall be at an appropriate rate to be determined by the
				Secretary
							.
				(4)Effective
			 dateThe amendments made by this subsection shall apply to
			 services furnished on or after January 1, 2013.
				(b)Medicaid
			 coverage of advanced illness care coordination services
				(1)In
			 generalSection 1905(a) of
			 the Social Security Act (42 U.S.C. 1396d(a)) is amended—
					(A)by redesignating
			 paragraph (29) as paragraph (30);
					(B)in paragraph (28),
			 by striking at the end and; and
					(C)by inserting after
			 paragraph (28) the following new paragraph:
						
							(29)advanced illness care coordination services
				(as defined in section 1861(iii)) for individuals described in section
				1812(a)(5);
				and
							.
					(2)Conforming
			 amendmentSection 1902(a)(10)(A) of the Social Security Act (42
			 U.S.C. 1396a(a)(10)(A)) is amended by striking and (28) and
			 inserting , (28), and (29).
				(3)Effective
			 date
					(A)In
			 generalExcept as provided in subparagraph (B), the amendments
			 made by paragraphs (1) and (2) take effect on January 1, 2013.
					(B)Extension of
			 effective date for State law amendmentIn the case of a State
			 plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which
			 the Secretary determines requires State legislation in order for the plan to
			 meet the additional requirements imposed by the amendments made by paragraphs
			 (1) and (2), the State plan shall not be regarded as failing to comply with the
			 requirements of such title solely on the basis of its failure to meet these
			 additional requirements before the first day of the first calendar quarter
			 beginning after the close of the first regular session of the State legislature
			 that begins after the date of enactment of this Act. For purposes of the
			 previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of the session is considered to be a separate regular
			 session of the State legislature.
					(c)Education on
			 advanced illness care coordination servicesThe Secretary of
			 Health and Human Services (in this section referred to as the
			 Secretary) shall establish a program under which physicians (as
			 defined in subsection (r) of section 1861 of the Social Security Act (42 U.S.C.
			 1395x)) are educated on the coverage of advanced illness care coordination
			 services (as defined in subsection (iii) of such section) under the Medicare
			 and Medicaid programs under titles XVIII and XIX, respectively, of the Social
			 Security Act (42 U.S.C. 1395 et seq.; 1396 et seq.), including the importance
			 of early intervention in providing such care to individuals.
			4.Increasing awareness of the importance of
			 advance care planningTitle
			 III of the Public Health Service Act
			 (42 U.S.C. 241 et seq.) is amended by adding at the end the following new
			 part:
			
				WPROGRAMS TO INCREASE AWARENESS OF ADVANCE
				CARE PLANNING ISSUES
					399OO.Advance care planning education campaigns
				and information phone line and clearinghouse
						(a)Advance care planning education
				campaignThe Secretary shall,
				directly or through grants awarded under subsection (c), conduct a national
				public education campaign—
							(1)to raise public awareness of the importance
				of planning for care throughout the life cycle and as illness
				progresses;
							(2)to explain the need for readily available
				legal documents and medical orders that express an individual’s wishes
				through—
								(A)advance directives (including living wills,
				comfort care orders, and durable powers of attorney for health care);
				and
								(B)other planning
				tools, such as Physician’s Orders for Life-Sustaining Treatment (POLST) or a
				State authorized portable order; and
								(3)to educate the public about the
				availability of advanced illness care, palliative care, and hospice
				care.
							(b)Communications resourcesThe Secretary, directly or through grants
				awarded under subsection (c), shall provide for multiple, innovative
				communications resources, including a toll-free information telephone line,
				that the public and health care professionals may access to find out about
				State-specific information regarding advance directives and end-of-life
				decisions.
						(c)Grants
							(1)In generalThe Secretary shall use funds appropriated
				under subsection (d) for the purpose of awarding grants to public or nonprofit
				private entities (including States or political subdivisions of a State), or a
				consortium of any of such entities, for the purpose of conducting education
				campaigns under subsection (a).
							(2)PeriodAny grant awarded under paragraph (1) shall
				be for a period of 3 years.
							(d)Authorization of
				appropriationsThere are
				authorized to be appropriated—
							(1)for purposes of carrying out subsection
				(b), $5,000,000 for fiscal year 2013 and each subsequent year; and
							(2)for purposes of making grants under
				subsection (c), $10,000,000 for fiscal year 2013, to remain available until
				expended.
							.
		5.Inclusion of
			 advance care planning materials in the Medicare & You handbook
			(a)In
			 generalSection 1804(a) of
			 the Social Security Act (42 U.S.C. 1395b–2(a)) is amended—
				(1)in paragraph (2), by striking
			 and at the end;
				(2)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by inserting
			 after paragraph (3) the following new paragraph:
					
						(4)information on
				advanced illness care coordination, palliative care, other end-of-life planning
				tools, and the hospice care benefit under this
				title.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to notices
			 distributed on or after January 1, 2013.
			6.Senior
			 Navigation Advisory Board
			(a)EstablishmentThe
			 Secretary of Health and Human Services shall establish the Senior Navigation
			 Advisory Board (in this section referred to as the Advisory
			 Board).
			(b)MembershipThe
			 Board shall be comprised of advocates, consumer representatives, researchers,
			 government officials, health care providers, ethicists, members of the
			 faith-based community, family caregivers, medical providers, and other
			 individuals with expertise in issues related to end-of-life care.
			(c)DutiesThe
			 Advisory Board shall advise the Secretary on issues related to end-of-life care
			 and advance care planning, including how to—
				(1)improve the
			 quality of life for beneficiaries;
				(2)reduce current
			 legal barriers to the enforcement of advance directives;
				(3)encourage
			 provider participation in educational and training activities surrounding
			 advanced illnesses and personal care planning;
				(4)develop quality
			 and outcome measures that applicable programs should report for advanced
			 illness care coordination services (as defined in section 1861(iii) of the
			 Social Security Act, as added by section 3);
				(5)determine what
			 information should be discussed in discharge planning;
				(6)enhance advance
			 care planning; and
				(7)develop and
			 sustain an optimal service array for implementing quality care coordination
			 services.
				(d)Application of
			 FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 apply to the Advisory Board.
			(e)Pay and
			 reimbursement
				(1)No compensation
			 for members of Advisory BoardExcept as provided in paragraph
			 (2), a member of the Advisory Board may not receive pay, allowances, or
			 benefits by reason of their service on the Board.
				(2)Travel
			 expensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence under subchapter I of chapter 57 of title 5, United
			 States Code.
				(f)ReportNot
			 later than 3 years after the establishment of the Advisory Board, the Advisory
			 Board shall submit to Congress a final report containing the findings and
			 conclusions of the Advisory Board, together with recommendations for such
			 legislation and administrative actions as the Advisory Board considers
			 appropriate.
			(g)TerminationThe
			 Advisory Board shall terminate 30 days after submitting the report under
			 subsection (f).
			(h)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
			7.Improvement of policies related to the use
			 and portability of advanced directives
			(a)MedicareSection 1866(f) of the
			 Social Security Act (42 U.S.C.
			 1395cc(f)) is amended—
				(1)in paragraph (1)—
					(A)in subparagraph (B), by inserting
			 and if presented by the individual (or on behalf of the individual), to
			 include the content of such advance directive in a prominent part of such
			 record before the semicolon at the end;
					(B)in subparagraph (D)—
						(i)by inserting paragraph (5) and
			 applicable after requirements of; and
						(ii)by striking and after the
			 semicolon at the end;
						(C)in subparagraph (E), by striking the period
			 at the end and inserting ; and; and
					(D)by inserting after subparagraph (E) the
			 following new subparagraph:
						
							(F)to
				provide each individual with the opportunity to discuss issues relating to the
				information provided to that individual pursuant to subparagraph (A) with an
				appropriately trained
				professional.
							;
					(2)in paragraph (3), by striking a
			 written and inserting an; and
				(3)by adding at the end the following new
			 paragraph:
					
						(5)(A)An advance directive or State authorized
				portable order validly executed outside of the State in which the directive or
				order is presented shall be given effect by a provider of services or
				organization (as the case may be) to the same extent as an advance directive or
				order validly executed under the law of the State in which it is
				presented.
							(B)In the absence of knowledge to the
				contrary, a physician or other health care provider or a provider of services
				or organization may presume that a written advance health care directive or
				similar instrument or a State authorized portable order, regardless of where
				executed, is valid.
							(C)In the absence of a validly executed
				advance directive or State authorized portable order, a provider of services or
				organization shall honor any authentic expression of an individual’s wishes
				with respect to health care.
							(D)The provisions of this paragraph shall
				preempt any State law with respect to advance directive portability to the
				extent such law is inconsistent with such provisions. Nothing in this paragraph
				shall be construed to authorize the administration of health care treatment
				otherwise prohibited by the laws of the State in which the directive is
				presented.
							.
				(b)MedicaidSection 1902(w) of the
			 Social Security Act (42 U.S.C.
			 1396a(w)) is amended—
				(1)in paragraph (1)—
					(A)in subparagraph (B)—
						(i)by striking in the individual’s
			 medical record and inserting in a prominent part of the
			 individual’s current medical record; and
						(ii)by inserting and if presented by the
			 individual (or on behalf of the individual), to include the content of such
			 advance directive in a prominent part of such record before the
			 semicolon at the end;
						(B)in subparagraph (D)—
						(i)by inserting paragraph (6) and
			 applicable after requirements of; and
						(ii)by striking and after the
			 semicolon at the end;
						(C)in subparagraph (E), by striking the period
			 at the end and inserting ; and; and
					(D)by inserting after subparagraph (E) the
			 following new subparagraph:
						
							(F)to
				provide each individual with the opportunity to discuss issues relating to the
				information provided to that individual pursuant to subparagraph (A) with an
				appropriately trained
				professional.
							;
					(2)in paragraph (4), by striking a
			 written and inserting an; and
				(3)by adding at the end the following
			 paragraph:
					
						(6)(A)An advance directive or State authorized
				portable order validly executed outside of the State in which the directive is
				presented shall be given effect by a provider of services or organization (as
				the case may be) to the same extent as an advance directive or order validly
				executed under the law of the State in which it is presented.
							(B)In the absence of knowledge to the
				contrary, a physician or other health care provider or a provider of services
				or organization may presume that a written advance health care directive or
				similar instrument or a State authorized portable order, regardless of where
				executed, is valid.
							(C)In the absence of a validly executed
				advance directive or State authorized portable order, a provider of services or
				organization shall honor any authentic expression of an individual’s wishes
				with respect to health care.
							(D)The provisions of this paragraph shall
				preempt any State law with respect to advance directive portability to the
				extent such law is inconsistent with such provisions. Nothing in this paragraph
				shall be construed to authorize the administration of health care treatment
				otherwise prohibited by the laws of the State in which the directive is
				presented.
							.
				(c)Effective Dates
				(1)In generalSubject to paragraph (2), the amendments
			 made by subsections (a) and (b) shall apply to provider agreements and
			 contracts entered into, renewed, or extended under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et
			 seq.), and to State plans under title XIX of such Act (42 U.S.C. 1396 et seq.),
			 on or after such date as the Secretary of Health and Human Services specifies,
			 but in no case may such date be later than 1 year after the date of enactment
			 of this Act.
				(2)Extension of effective date for State law
			 amendmentIn the case of a
			 State plan under title XIX of the Social Security
			 Act (42 U.S.C. 1396 et seq.) which the Secretary of Health and Human
			 Services determines requires State legislation in order for the plan to meet
			 the additional requirements imposed by the amendments made by subsection (b),
			 the State plan shall not be regarded as failing to comply with the requirements
			 of such title solely on the basis of its failure to meet these additional
			 requirements before the first day of the first calendar quarter beginning after
			 the close of the first regular session of the State legislature that begins
			 after the date of enactment of this Act. For purposes of the previous sentence,
			 in the case of a State that has a 2-year legislative session, each year of the
			 session is considered to be a separate regular session of the State
			 legislature.
				8.Additional
			 requirements for facilities
			(a)Requirements
				(1)In
			 generalSection 1866(a)(1) of the Social Security Act (42 U.S.C. 1395cc(a)(1)) is
			 amended—
					(A)in subparagraph
			 (V), by striking and at the end;
					(B)in subparagraph
			 (W), as added by section 3005(1)(C) of the Patient Protection and Affordable
			 Care Act (Public Law 111–148), by redesignating such subparagraph as
			 subparagraph (X), moving such subparagraph to follow subparagraph (V), moving
			 such subparagraph 2 ems to the left, and striking the period at the end and
			 inserting a comma;
					(C)in subparagraph
			 (W), as added by section 6406(b)(3) of the Patient Protection and Affordable
			 Care Act (Public Law 111–148), by redesignating such subparagraph as
			 subparagraph (Y), moving such subparagraph to follow subparagraph (X), as added
			 by subparagraph (B), moving such subparagraph 2 ems to the left, and striking
			 the period at the end and inserting , and; and
					(D)by inserting
			 after subparagraph (Y) the following new subparagraphs:
						
							(Z)in the case of hospitals, skilled
				nursing facilities, home health agencies, and hospice programs, to provide an
				individual (and the caregivers and family of the individual, with the
				individual’s consent, and the legal representative of the individual) who is
				receiving care by or through the provider with the opportunity to discuss the
				general course of treatment expected, the likely impact on length of life and
				function, and the procedures they should use to secure help if an unexpected
				situation arises, and
							(AA)in the case of hospitals, skilled
				nursing facilities, home health agencies, hospice programs, and applicable
				providers of advanced illness care coordination services (as defined in section
				1861(iii)(3)) to—
								(i)provide for an assessment of each
				individual (at the time of discharge from the provider) using an assessment
				instrument that is at least as informative as the continuity assessment record
				and evaluation (CARE) instrument developed by the Centers for Medicare &
				Medicaid Services; and
								(ii)include the results of such
				assessment in the individual's medical
				record.
								.
					(2)Effective
			 DateThe amendments made by this subsection shall apply to
			 agreements entered into or renewed on or after January 1, 2014.
				(b)HHS study and
			 report on appropriate assessments at discharge
				(1)StudyThe Secretary of Health and Human Services
			 shall conduct a study on the extent to which the assessment of individuals by
			 hospitals, skilled nursing facilities, hospice programs, home health agencies,
			 and applicable providers of advanced illness care coordination services under
			 section 1886(a)(1)(AA) of the Social Security Act, as added by subsection (a),
			 accurately reflects the actual diagnosis and care plan, including care
			 coordination, of the individual at the time of discharge. Such study shall
			 include an analysis of how successful the hospital, skilled nursing facility,
			 hospice program, home health agency, or applicable provider is in converting
			 care goals and preferences expressed by the individual into a valid advance
			 directive.
				(2)ReportNot later than January 1, 2016, the
			 Secretary of Health and Human Services shall submit to Congress a report on the
			 study conducted under paragraph (1) together with recommendations for such
			 legislation and administrative action as the Secretary determines to be
			 appropriate.
				9.Incentives for
			 accreditation and certification in hospice and palliative care
			(a)HospitalsSection
			 1886 of the Social Security Act (42
			 U.S.C. 1395ww) is amended by adding at the end the following new
			 subsection:
				
					(t)Incentives for
				accreditation in palliative care
						(1)Incentive
				payment
							(A)In
				generalSubject to paragraph (3), with respect to inpatient
				hospital services and inpatient critical access hospital services furnished by
				an eligible hospital during a payment year, if the eligible hospital has in
				place an accredited palliative care program (as determined by the Secretary)
				with respect to such year and meets utilization criteria for such program (as
				established by the Secretary) with respect to such year, in addition to the
				amount otherwise paid under this section or section 1814, there shall also be
				paid to the eligible hospital, from the Federal Hospital Insurance Trust Fund
				established under section 1817, an amount equal to the applicable percent of
				the amount that would otherwise be paid under this section or section 1814 for
				such services for the hospital for such year.
							(B)Applicable
				percent definedThe term applicable percent
				means—
								(i)for fiscal years
				2013 through 2018, 2 percent; and
								(ii)for fiscal years
				2019 through 2022, 1 percent.
								(C)Form of
				paymentThe payment under this paragraph for a payment year may
				be in the form of a single consolidated payment or in the form of such periodic
				installments as the Secretary may specify.
							(2)Incentive
				payment adjustmentSubject to paragraph (3), with respect to
				inpatient hospital services and inpatient critical access hospital services
				furnished by an eligible hospital during a fiscal year after fiscal year 2022,
				if the eligible hospital does not have in place an accredited palliative care
				program (as determined by the Secretary) with respect to such fiscal year, the
				amount otherwise paid under this section or section 1814 for such services for
				the hospital for the year shall be reduced by 1 percent.
						(3)ExceptionIn
				the case of an eligible hospital with fewer than 50 beds, such hospital shall
				be deemed to meet the requirement in paragraphs (1)(A) and (2) if, in lieu of
				having in place an accredited palliative care program, the hospital provides
				individuals and family members with access to a local or regional accredited
				palliative care team or program.
						(4)DefinitionsIn
				this subsection:
							(A)Eligible
				hospitalThe term eligible hospital means—
								(i)a
				hospital (as defined in section 1861(e)); and
								(ii)a critical
				access hospital (as defined in section 1861(mm)(1)).
								(B)Payment
				yearThe term payment year means fiscal years 2013
				through 2022.
							(5)Limitations on
				reviewThere shall be no administrative or judicial review under
				section 1869, section 1878, or otherwise, of—
							(A)the methodology
				and standards for determining payment amounts under paragraph (1) and payment
				adjustments under paragraph (2);
							(B)the methodology
				and standards for determining whether the eligible hospital has in place an
				accredited palliative care program; and
							(C)the application
				of the exception under paragraph
				(3).
							.
			(b)Skilled nursing
			 facilitiesSection 1888 of the Social Security Act (42 U.S.C. 1395yy) is
			 amended by adding at the end the following new subsection:
				
					(g)Incentives for
				accreditation in palliative care
						(1)Incentive
				payment
							(A)In
				generalSubject to paragraph (3), with respect to covered skilled
				nursing facility services (as defined in subsection (e)(2)(A)) furnished by a
				skilled nursing facility during a payment year, if the facility has in place an
				accredited palliative care program (as determined by the Secretary) with
				respect to such year and meets utilization criteria for such program (as
				established by the Secretary) with respect to such year, in addition to the
				amount otherwise paid under this subsection (e), there shall also be paid to
				the facility, from the Federal Hospital Insurance Trust Fund established under
				section 1817, an amount equal to the applicable percent of the amount that
				would otherwise be paid under subsection (e) for such services for the facility
				for such year.
							(B)DefinitionsIn
				this subsection:
								(i)Applicable
				percentThe term applicable percent means—
									(I)for fiscal years
				2013 through 2018, 2 percent; and
									(II)for fiscal years
				2019 through 2022, 1 percent.
									(ii)Payment
				yearThe term payment year means fiscal years 2013
				through 2022.
								(C)Form of
				paymentThe payment under this paragraph for a payment year may
				be in the form of a single consolidated payment or in the form of such periodic
				installments as the Secretary may specify.
							(2)Incentive
				payment adjustmentSubject to paragraph (3), with respect to
				covered skilled nursing facility services (as defined in subsection (e)(2)(A))
				furnished by a skilled nursing facility during a fiscal year after fiscal year
				2022, if the facility does not have in place an accredited palliative care
				program (as determined by the Secretary) with respect to such fiscal year, the
				amount otherwise paid under subsection (e) for such services for the facility
				for the year shall be reduced by 1 percent.
						(3)ExceptionIn
				the case of a skilled nursing facility with fewer than 60 beds, such facility
				shall be deemed to meet the requirement in paragraphs (1)(A) and (2) if, in
				lieu of having in place an accredited palliative care program, the facility
				provides individuals and family members with access to a local or regional
				accredited palliative care team or program.
						(4)Limitations on
				reviewThere shall be no administrative or judicial review under
				section 1869, section 1878, or otherwise, of—
							(A)the methodology
				and standards for determining payment amounts under paragraph (1) and payment
				adjustments under paragraph (2);
							(B)the methodology
				and standards for determining whether the skilled nursing facility has in place
				an accredited palliative care program; and
							(C)the application
				of the exception under paragraph
				(3).
							.
			(c)PhysiciansSection
			 1848 of the Social Security Act (42
			 U.S.C. 1395w–4) is amended by adding at the end the following new
			 subsection:
				
					(q)Incentives for
				certification in hospice and palliative care
						(1)Incentive
				payment
							(A)In
				generalWith respect to physician's services furnished by a
				physician during a payment year, if the physician is certified in hospice and
				palliative care (as determined by the Secretary) with respect to such year, in
				addition to the amount otherwise paid under this part, there shall also be paid
				to the physician, from the Federal Supplementary Medical Insurance Trust Fund
				established under section 1841, an amount equal to the applicable percent of
				the Secretary's estimate (based on claims submitted not later than 2 months
				after the end of the payment year) of the allowed charges under this part for
				all covered professional services (as defined in subsection (k)(3)) furnished
				by the physician during such year.
							(B)DefinitionsIn
				this subsection:
								(i)Applicable
				percentThe term applicable percent means—
									(I)for 2013 through
				2018, 2 percent; and
									(II)for 2019 through
				2022, 1 percent.
									(ii)Payment
				yearThe term payment year means 2013 through
				2022.
								(C)Form of
				paymentThe payment under this subsection for a payment year may
				be in the form of a single consolidated payment or in the form of such periodic
				installments as the Secretary may specify.
							(2)Limitations on
				reviewThere shall be no administrative or judicial review under
				section 1869, section 1878, or otherwise, of—
							(A)the methodology
				and standards for determining payment amounts under paragraph (1); and
							(B)the methodology
				and standards for determining whether the physician is certified in hospice and
				palliative
				care.
							.
			10.Discharge
			 checklist pilot program
			(a)EstablishmentNot
			 later than July 1, 2013, the Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall conduct a pilot
			 program under title XVIII of the Social Security Act to test the use of the
			 Centers for Medicare and Medicaid Services' discharge checklist included in the
			 publication entitled Planning for Your Discharge: A checklist for
			 individuals and caregivers preparing to leave a hospital, nursing home, or
			 other health care setting and the continuity assessment record and
			 evaluation (CARE) instrument development by the Centers for Medicare and
			 Medicaid Services.
			(b)Waiver authorityThe Secretary may waive compliance of such
			 requirements of titles XI and XVIII of the Social
			 Security Act as the Secretary determines necessary to conduct the
			 pilot program under this section.
			(c)ReportNot
			 later than 6 months after the completion of the pilot program under this
			 section, the Secretary shall submit to Congress a final report on the pilot
			 program, together with recommendations for such legislation and administrative
			 action as the Secretary determines appropriate.
			(d)FundingThere
			 are authorized to be appropriated such sums as may be necessary for purposes of
			 conducting the pilot program under this section.
			11.Web-based
			 materials and grants
			(a)Web-Based
			 MaterialsThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall establish and maintain
			 a Web site that provides information, online training, and instructional
			 materials for entities, including faith-based organizations, on advance care
			 planning, which shall include content addressing—
				(1)advance care
			 planning, including common issues and questions regarding advance directives
			 and their uses;
				(2)Physician Orders
			 for Life-Sustaining Treatment (POLST);
				(3)hospice benefits
			 under Medicare, Medicaid, and the State Children's Health Insurance Program
			 established under the Social Security Act, including information on how hospice
			 care is administered and provided to terminally ill individuals;
				(4)palliative care,
			 including information on services that palliative care consultation teams and
			 designated units provide for terminally ill individuals; and
				(5)any additional
			 information related to advanced progressive conditions and associated issues,
			 as determined by the Secretary.
				(b)Grants
				(1)Hospice Care
			 Grant Program
					(A)Grants
			 AuthorizedThe Secretary is authorized to award grants to
			 entities, including faith-based organizations, to develop and provide services
			 for terminally ill individuals who are receiving hospice care in their own
			 homes.
					(B)Requirements
						(i)DurationThe
			 grant program shall be conducted for a 5-year period, beginning not later than
			 January 1, 2013.
						(ii)Amount of
			 GrantsAn entity may be awarded a grant under this paragraph for
			 a fiscal year that is not less than $5,000 and not more than $250,000.
						(iii)Number of
			 GrantsThe Secretary shall award grants under this paragraph to
			 not more than 100 entities.
						(C)Additional
			 Medicaid FundsA State may elect to provide additional funds to
			 recipients of a grant under this section, with such funds to be considered as
			 amounts expended for the proper and efficient administration of the State plan
			 under title XIX of the Social Security Act for purposes of the State receiving
			 payments under section 1903(a)(7) of that Act (42 U.S.C. 1396b(a)(7)).
					(D)Use of
			 FundsGrants awarded pursuant to this paragraph shall be used by
			 entities to develop and provide end-of-life support services for terminally ill
			 individuals who are receiving care in their own homes, including—
						(i)support for
			 family or other designated caregivers; and
						(ii)any additional
			 information or materials relating to support services determined appropriate by
			 the Secretary.
						(E)ApplicationEach
			 entity desiring a grant under this paragraph shall submit an application to the
			 Secretary at such time, in such manner, and accompanied by such information as
			 the Secretary may reasonably require.
					(F)Authorization
			 of AppropriationsFor the purpose of carrying out the grant
			 program established under this paragraph, there is authorized to be
			 appropriated $15,000,000 for the period of fiscal years 2013 through
			 2017.
					(2)Advanced
			 illness care Educational Grant Program
					(A)Grants
			 AuthorizedThe Secretary is authorized to award grants to
			 entities, including faith-based organizations and religious educational
			 institutions, to develop and provide appropriate training and educational
			 programs addressing the care of individuals with advanced illness.
					(B)Requirements
						(i)DurationThe
			 grant program shall be conducted for a 5-year period, beginning not later than
			 January 1, 2013.
						(ii)Amount of
			 GrantsAn entity may be awarded a grant under this paragraph for
			 a fiscal year that is not less than $5,000, and not more than $50,000.
						(iii)Number of
			 GrantsThe Secretary shall award grants under this paragraph to
			 not more than 100 entities.
						(C)Use of
			 FundsGrants awarded pursuant to this paragraph shall be used by
			 entities to develop appropriate training and education programs addressing care
			 of individuals with advanced illness and include such programs as part of their
			 educational curriculum, continuing education programs, or vocational
			 training.
					(D)ApplicationEach
			 entity desiring a grant under this paragraph shall submit an application to the
			 Secretary at such time, in such manner, and accompanied by such information as
			 the Secretary may reasonably require.
					(E)Authorization
			 of AppropriationsFor the purpose of carrying out the grant
			 program established under this paragraph, there is authorized to be
			 appropriated $10,000,000 for the period of fiscal years 2013 through
			 2017.
					12.HHS study and report on the storage of
			 advanced directives
			(a)StudyThe Secretary of Health and Human Services
			 shall conduct a study on State and regional activities with respect to storing
			 completed advance directives and Physician Orders for Life-Sustaining
			 Treatment. Such study shall include an analysis of the practicality and
			 feasibility of establishing a national registry for completed advance
			 directives and Physician Orders for Life-Sustaining Treatment, taking into
			 consideration the constraints created by the privacy provisions enacted as a
			 result of the Health Insurance Portability and Accountability Act of 1996
			 (Public Law 104–191).
			(b)ReportNot later than January 1, 2015, the
			 Secretary of Health and Human Services shall submit to Congress a report on the
			 study conducted under subsection (a) together with recommendations for such
			 legislation and administrative action as the Secretary determines to be
			 appropriate.
			13.GAO study and
			 report on the provisions of, and amendments made by, this Act
			(a)StudyThe
			 Comptroller General of the United States (in this section referred to as the
			 Comptroller General) shall conduct a study on the provisions of,
			 and amendments made by, this Act, including the quality and costs (such as
			 individual and family experience, individual understanding of treatment
			 choices, and any decrease in avoidable hospital admissions) associated with
			 such provisions and such amendments.
			(b)ReportNot
			 later than January 1, 2015, the Comptroller General shall submit to Congress a
			 report containing the results of the study conducted under subsection (a),
			 together with recommendations for such legislation and administrative action as
			 the Comptroller General determines appropriate.
			
